Case 1:20-cv-00419-JAO-KJM Document 37 Filed 07/09/21 Page 1 of 5         PageID #: 2789




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

                                           CIVIL NO. 20-00419 JAO-KJM
   In the Matter of Gary Victor Dubin
                                           ORDER REGARDING RECIPROCAL
                                           DISCIPLINE PROCEEDINGS




       ORDER REGARDING RECIPROCAL DISCIPLINE PROCEEDINGS

        The Court establishes the following procedures in this case:

  A.    Hearing

        Respondent Gary Dubin (“Respondent”) initially insisted that he is entitled

  to an evidentiary hearing, see ECF No. 20 ¶ 5, but now concedes that an

  evidentiary hearing is unnecessary except as to issues regarding alleged secret and

  ex parte communications between the Office of Disciplinary Counsel (“ODC”)

  staff and the Hawai‘i Supreme Court that are the subject of his pending lawsuit,

  Dubin v. The Supreme Court of the State of Hawaii, Civil No. 21-00175 JAO-

  KJM. ECF No. 32 at 5. He argues that he should be given an opportunity to

  address these issues at an evidentiary hearing and depriving him of this opportunity

  would result in the denial of his due process rights. Id. at 7.
Case 1:20-cv-00419-JAO-KJM Document 37 Filed 07/09/21 Page 2 of 5           PageID #: 2790




        Respondent is not entitled to an evidentiary hearing and he has not pointed

  to any authority establishing otherwise.1 Selling v. Radford, the seminal case on

  federal attorney discipline, merely requires “an intrinsic consideration of the state

  record.” 243 U.S. 46, 51 (1917). The Ninth Circuit has determined that under

  Selling, due process is satisfied with the issuance of an order to show cause and a

  review of the state court record. See In re Kramer, 193 F.3d 1131, 1133 (9th Cir.

  1999) (citations omitted); In re Kay, 481 F. App’x 407, 408 (9th Cir. 2012)

  (“Kay’s contention that the district court violated his due process rights when it did

  not conduct an evidentiary hearing is unpersuasive because the district court

  proceedings met due process requirements.” (citing Kramer, 193 F.3d at 1133));

  see also In re Sanai, CASE NO. RD13-76MJP, 2013 WL 12185783, at *2 (W.D.

  Wash. Dec. 18, 2013), aff’d sub nom., Sanai, 653 F. App’x 560 (9th Cir. 2016).

  Accordingly, the Court declines to hold an evidentiary hearing.

        At the Court’s request, Respondent identified witnesses he would call at an

  evidentiary hearing and their anticipated testimony. ECF No. 35 at 6–7. Although

  the Court will not allow Respondent to call these individuals to testify at a hearing,



  1
    Respondent cites inapposite state court cases for the proposition that he is
  entitled to an evidentiary hearing when there are disputed issues of material fact.
  ECF No. 35 at 2. None of these cases concern or govern federal reciprocal
  disciplinary proceedings. That state court litigation (not even disciplinary
  proceedings) might require evidentiary hearings does not compel the same result
  here.
                                            2
Case 1:20-cv-00419-JAO-KJM Document 37 Filed 07/09/21 Page 3 of 5         PageID #: 2791




  it will permit Respondent to submit a declaration, by July 28, 2021, for former

  Governor John Waihee, who served as Respondent’s counsel in his state

  disciplinary proceedings.

  B.    Scope of Evidence

        Without knowing what exists, Respondent believes there are additional

  records, including ODC records, that he must procure through discovery in his

  federal lawsuit for the Court’s consideration. ECF No. 32 at 11; ECF No. 35 at 10.

  Local Rule 83.4(b) authorizes this Court to “determine whether suspension or

  disbarment is nonetheless appropriate and the extent to which further investigation

  or process is warranted. In conjunction with that determination, the person shall

  promptly comply with any informational or evidentiary request made by the

  district judge.” LR 83.4(b). Respondent is not entitled to submit additional

  evidence or conduct discovery in other proceedings for presentation here.2 As

  explained above, due process is satisfied with the issuance of an order to show case

  and consideration of state court records. Respondent answered the Order to Show

  Cause issued in this case, see ECF No. 2, and the Court has access to the Hawai‘i

  Supreme Court records from Respondent’s disciplinary proceedings.




  2
    The Court previously informed Respondent that “reciprocal discipline
  proceedings are limited in scope and do not contemplate full-blown civil litigation
  or its corresponding processes.” ECF No. 22 at 4 (footnote omitted).
                                           3
Case 1:20-cv-00419-JAO-KJM Document 37 Filed 07/09/21 Page 4 of 5            PageID #: 2792




        Unless a review of these records reveals the need for additional information,

  the scope of evidence will not expand. Indeed, accepting the evidence

  contemplated by Respondent is arguably impermissible, as it would draw the Court

  “into an extensive inquiry requiring it to sit in review of a [state] Supreme Court

  judgment.” In re Rosenthal, 854 F.2d 1187, 1188 (9th Cir. 1988) (per curiam)

  (describing Rosenthal’s efforts as a collateral attack of “a final judicial decision of

  the highest court of California” and reasoning that “[t]he only justification

  Rosenthal offers for this court not to disbar him is alleged procedural infirmities in

  the California state disbarment proceedings and allegedly erroneous factual

  findings upon which the disbarment was based”). Federal district and appellate

  courts are “without jurisdiction to do [so]; review of that nature may be obtained

  only in the United States Supreme Court.” Id. (citing D.C. Ct. of Appeals v.

  Feldman, 460 U.S. 462, 485–86 (1982)); see In re Haddix, 702 F. App’x 648, 649

  (9th Cir. 2017) (affirming the district court’s declination to investigate Haddix’s

  claim that he was falsely accused of the misconduct that led to his discipline

  because it would require the court to sit in review of a state court judgment).

        For these reasons, the Court will not accept additional evidence from

  Respondent, other than the declaration mentioned above. If the Court determines

  further evidence is necessary, the Court will request it. Similarly, no additional

  briefing is permitted unless requested by the Court.


                                             4
Case 1:20-cv-00419-JAO-KJM Document 37 Filed 07/09/21 Page 5 of 5      PageID #: 2793




        IT IS SO ORDERED.

        DATED:      Honolulu, Hawai‘i, July 8, 2021.




  CV 20-00419 JAO-KJM, In re: Dubin; ORDER REGARDING RECIPROCAL DISCIPLINE
  PROCEEDINGS




                                          5
